Case 1:18-cr-20685-KMW Document 181 Entered on FLSD Docket 02/14/2020 Page 1 of 8



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                       Case No. 18-20685-Cr-WILLIAMS/TORRES

  UNITED STATES OF AMERICA,

               Plaintiff,

  v.

  FRANCISCO CONVIT GURUCEAGA, et al.,

               Defendants,
  v.

  BRITESTAR WORLDWIDE LTD., CORP.,
  and SKY INVESTMENT AND FIELD
  CONSTRUCTION CORP.

              Third-Party Petitioners.
  ______________________________________/

          ORDER ON THE THIRD-PARTY PETITIONERS’ MOTION
         TO REMOVE PROPERTIES FROM A FORFEITURE LISTING

        This matter is before the Court on Britestar Worldwide Ltd. Corp.’s

  (“Britestar”) and Sky Investment and Field Construction Corp.’s (“Sky Investment”)

  (collectively, “Third Party Petitioners”) motion for the Court to remove certain

  properties from a list of assets subject to forfeiture. [D.E. 169]. The United States

  of America (the “Government”) responded to the motion on January 29, 2020 [D.E.

  172] to which the Third-Party Petitioners replied on February 5, 2020. [D.E. 176].

  Therefore, the motion is now ripe for disposition. After carful consideration of the




                                           1
Case 1:18-cr-20685-KMW Document 181 Entered on FLSD Docket 02/14/2020 Page 2 of 8



  motion, response, reply, relevant authority, and for the reasons discussed below, the

  Third-Party Petitioners’ motion is DENIED.1

                                     I.      ANALYSIS

        On August 16, 2019, a federal grand jury returned a nine-count indictment

  that charged Mario Enrique Bonilla Vallera (“Mr. Vallera”) and other named

  defendants in this case with money laundering, a conspiracy to commit money

  laundering, and racketeering.       The indictment contained allegations that the

  defendants in this case shall forfeit to the Government any property, real or

  personal, that was involved in the underlying offense and any property traceable to

  the conduct.   Specifically, the Government alleged that four properties could be

  subject to forfeiture pursuant to 21 U.S.C. § 853(p), including real property located

  at (1) 194 Dorada Boulevard in Coral Gables, Florida (the “Isla Dorada Property”),

  (2) 6905 Prado Boulevard in Coral Gables, Florida (the “Prado Property”), (3) 465

  Brickell Avenue, Unit 619 in Miami, Florida 33131 (the “Icon Property”), and (4)

  655 Casuarina Concourse in Coral Gables Florida (the “Casuarina Property”)

  (collectively, the “Subject Properties).

        On August 17, 2018, the Government recorded notices of lis pendens in

  Miami-Dade for the Subject Properties and gave notice of their possible forfeiture

  pursuant to 21 U.S.C. § 853(p). “The purpose of a lis pendens is to notify prospective

  purchasers and encumbrancers that any interest acquired by them in the property

  1      On January 30, 2020, the Honorable Kathleen Williams referred the Third-
  Party Petitioners’ motion to the Undersigned Magistrate Judge for disposition.
  [D.E. 173].

                                              2
Case 1:18-cr-20685-KMW Document 181 Entered on FLSD Docket 02/14/2020 Page 3 of 8



  in litigation is subject to the decree of the court. It is simply a notice of pending

  litigation.” Beefy King Int’l, Inc. v. Veigle, 464 F.2d 1102, 1104 (5th Cir. 1972)

  (citing Allstate Finance Corp. v. Zimmerman, 272 F.2d 323, 325 (5th Cir. 1959)).

  The notices indicated that “no party claiming an interest in property subject to

  forfeiture may commence an action at law or equity against the United States

  concerning their validity of their interest after the filing of an indictment. [D.E.

  172] (quoting Notice of Lis Pendens).

        The Third-Party Petitioners argue that the Government prematurely and

  incorrectly classified the Subject Properties as potential substitute assets when

  there is no evidence that they are connected to the facts of this case. The Third-

  Party Petitioners also claim that the owner of these properties – Fernando Valero

  Gutierrez (“Mr. Gutierrez”)2 – was a prominent businessman and purchased these

  properties with assets from his successful jewelry store business. In other words,

  Mr. Gutierrez used the proceeds from his business to purchase the Subject

  Properties through his two companies, Britestar and Sky Investment.3

        The Third-Party Petitioners request that the Court exclude the Subject

  Properties from the Government’s list of assets potentially subject to forfeiture

  because federal law only authorizes the forfeiture of a defendant’s property. See 21

  U.S.C. § 853 (“In any case described in any of subparagraphs (A) through (E) of

  paragraph (1), the court shall order the forfeiture of any other property of the

  2     Mr. Gutierrez is now deceased to a fatal skydiving accident.

  3     Britestar owns the Prado Property, the Icon Property, and the Casuarina
  Property. Sky Investment owns the Isla Dorada Property.
                                         3
Case 1:18-cr-20685-KMW Document 181 Entered on FLSD Docket 02/14/2020 Page 4 of 8



  defendant”). The Third-Party Petitioners suggest that this alone should end the

  Government’s notices of lis pendens because the owners of the Subject Properties

  are Britestar and Sky Investment and not any of the named defendants in this case.

  If the Court allows for the forfeiture of a third-party’s property due to a de minimis

  financial connection, the Third-Party Petitioners reason that it would result in an

  unjust expansion of 21 U.S.C. § 853. As such, they request that the Court remove

  the Subject Properties from the Government’s list of assets subject to forfeiture and

  award the Third-Party Petitioners fees pursuant to 28 U.S.C. § 2412(d)(1)(A).

        Criminal forfeiture proceedings are governed by 21 U.S.C. § 853 and Federal

  Rule of Criminal Procedure 32.2. If a defendant is convicted of any count upon

  which criminal forfeiture is sought, the court must, as soon as practical, determine

  whether the property is subject to forfeiture. See Fed. R. Crim. P. 32.2(b)(1).

  Specific property cannot be forfeited until the court determines whether the

  Government has established a nexus between the property sought and the

  underlying conviction. Once a court makes this determination, it must then enter a

  preliminary order of forfeiture (“POF”) without any regard to a third party’s interest

  in the property sought. See Fed. R. Crim. P. 32.2(b)(2). This POF authorizes the

  Attorney General to seize the property subject to forfeiture and to commence

  ancillary proceedings regarding third-party rights. See Fed. R. Crim. P. 32.2(b)(3),

  (c); see also United States v. Petrie, 302 F.3d 1280, 1284 (11th Cir. 2002).

        After entering a POF, the court can determine whether any third parties

  have an interest in the forfeited property. This requires, however, that the third-


                                             4
Case 1:18-cr-20685-KMW Document 181 Entered on FLSD Docket 02/14/2020 Page 5 of 8



  party file a timely petition in an ancillary proceeding. See United States v. Marion,

  562 F.3d 1330, 1336-37 (11th Cir. 2009). At the end of the ancillary proceeding, the

  court “must enter a final order of forfeiture by amending the preliminary order as

  necessary to account for any third-party rights.” Fed. R. Crim. P. 32.2(c)(2). If,

  however, there are no third-party claims “the [POF] becomes the final order of

  forfeiture if the court finds that the defendant . . . had an interest in the property

  that is forfeitable under the applicable statute.” Id. Once the final order is entered,

  neither the defendant nor a third party may object claiming that a codefendant or a

  third party had an interest in the property. Id.

        This process constitutes the only means in which a third-party claimant can

  establish entitlement to a return of forfeited property. See 21 U.S.C. §

  853(n)(2); Libretti v. United States, 516 U.S. 29, 44 (1995) (“[T]hird-party claimants

  can establish their entitlement to return of the [forfeited] assets only by means of

  the hearing afforded under 21 U.S.C. § 853(n).”). “In fact, § 853 affirmatively bars

  third-party claimants from intervening in a trial or appeal of a criminal case

  involving the forfeiture of the subject property, as well as commencing an action

  against the Government concerning the validity of an alleged interest in the

  property.” United States v. Davenport, 668 F.3d 1316, 1320 (11th Cir. 2012) (citing

  21 U.S.C. § 853(k)). Therefore, third parties have limited rights “to participate only

  in the ancillary forfeiture proceeding, not in the criminal case.” United States v.

  Cone, 627 F.3d 1356, 1358 (11th Cir. 2010).




                                            5
Case 1:18-cr-20685-KMW Document 181 Entered on FLSD Docket 02/14/2020 Page 6 of 8



        Here, the Third-Party Petitioners wish to bypass this entire process and have

  the Court determine whether the Government has a sufficient nexus between the

  property sought and the underlying convictions of the named defendants in this

  case. But, 21 U.S.C. § 853(k) makes it clear that “no party claiming an interest in

  property subject to forfeiture may . . . intervene in a trial or appeal of a criminal

  case involving the forfeiture of such property under this section,” except as provided

  in 21 U.S.C. § 853(n). And the procedures included in 21 U.S.C. § 853(n) state that

  the disposition of third-party claims occur at the end of a criminal case. See 21

  U.S.C. § 853(n) (“Following the entry of an order of forfeiture . . . [a]ny person, other

  than the defendant, asserting a legal interest in property which has been ordered

  forfeited to the United States . . . may . . . petition the court for a hearing to

  adjudicate the validity of his alleged interest in the property.”).        An ancillary

  proceeding is therefore the only means by which a third-party can establish

  entitlement for the return of forfeited property because otherwise the third-party

  lacks standing.     See Cone, 627 F.3d at 1359 (“The potential monetary injury

  constitutes no qualifying legal injury within the meaning of Article III that would

  allow ClearGlass to press its claim in this criminal case.”) (citations omitted).

  Because Mr. Vallera has not been apprehended in this case and the Court has yet to

  enter a POF, the motion to remove assets subject to forfeiture is premature.

        Not to be deterred, the Third-Party Petitioners complain that they should be

  allowed to bypass the ancillary proceeding requirements in 21 U.S.C. § 853 because

  the Government has encumbered the Subject Properties for an indefinite period of


                                             6
Case 1:18-cr-20685-KMW Document 181 Entered on FLSD Docket 02/14/2020 Page 7 of 8



  time. The Third-Party Petitioners are concerned that, without any knowledge of

  Mr. Vallera’s whereabouts, this case may never proceed to an ancillary proceeding –

  leaving them with no way to challenge the potential forfeiture of their properties.

  Because the Third-Party Petitioners must continue to pay the mortgage and taxes

  on the Subject Properties with no guarantee that Mr. Vallera will ever be

  apprehended, they conclude that their property rights are indefinitely on hold and

  that the notices of lis pendens must be removed.

        This argument fails for several important reasons. The most obvious reason

  is that the Third-Party Petitioners have failed to reference a single case or statute

  that allows them to bypass the statutory procedure that Congress implemented

  with respect to third-party claims subject to criminal forfeiture. Instead, they invite

  the Court to simply sidestep the statute, but they fail to give any persuasive reason

  to do so given the clear statutory text and the abundance of Eleventh Circuit cases

  holding that this procedure must be followed.

        A second reason their argument fails is because the notices of lis pendens are

  not a seizure of their properties. While “a notice of lis pendens on a defendant’s

  property is constraining, making it virtually impossible to sell or mortgage the

  property because the interest of a purchaser or mortgagee would be subject to the

  eventual outcome of the lawsuit, a lis pendens does not constitute a ‘seizure’ because

  the defendant retains the ‘right to alienate the property.”’        United States v.

  Bohning, 321 F. App’x 855, 858 (11th Cir. 2009) (quoting United States v. Register,

  182 F.3d 820 (11th Cir. 1999)). And if the Third-Party Petitioners are concerned


                                            7
Case 1:18-cr-20685-KMW Document 181 Entered on FLSD Docket 02/14/2020 Page 8 of 8



  that this case may never proceed to an ancillary proceeding, they have the option of

  working cooperatively with the Government to substantiate their claim that the

  Subject Properties have no connection to the named defendants in this case. If the

  Third-Party petitioners do so, the Government – as it has done in recent cases – has

  stated that it is willing to voluntarily release the notices of pending litigation.

  While it appears that the Third-Party Petitioners have not contacted the

  Government to make this request, the Government has stated that the option

  remains open. Accordingly, the motion to remove the Subject Properties from a list

  of assets subject to forfeiture is DENIED.

                                II.    CONCLUSION

        For the foregoing reasons, it is hereby ORDERED AND ADJUDGED that

  the Third-Party Petitioners’ motion to remove assets from a forfeiture listing is

  DENIED. [D.E. 169].

        DONE AND ORDERED in Chambers at Miami, Florida, this 14th day of

  February, 2020.



                                               /s/ Edwin G. Torres
                                               EDWIN G. TORRES
                                               United States Magistrate Judge




                                           8
